I concur in the major portion of the main opinion, but dissent from that portion which upholds the judgment of the lower court in its finding that title to all of parcel "B" is in the city. In my opinion, it very clearly appears from the evidence, from the original patent map, and from maps introduced by the city itself, that the high-tide line of the waters of the bay is intersected by inferior tidal streams or sloughs, and that the *Page 669 
boundary line of parcel "B," as found by the court, runs up these sloughs instead of crossing them as it should have done under the rule of Knight v. United States Land Assn.,142 U.S. 161, [35 L.Ed. 974, 12 Sup. Ct. Rep. 258], and Bolsa Land Co.
v. Burdick, 151 Cal. 254, [12 L. R. A. (N. S.) 275,90 P. 532].
Rehearing denied.
All the Justices, except Olney, J., concurred.